Citation Nr: 1706711	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma (SCC) due to herbicide exposure.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of June 2010 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board decides Issue 1 below.  The Board REMANDS Issues 2-3 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has SCC.

2.  VA presumes the Veteran was exposed to herbicides during his active duty service.
      
3.  SCC is not listed in 38 C.F.R. § 3.309(e), nor is it a "soft-tissue sarcoma," as that term is used in 38 C.F.R. § 3.309(e).  


CONCLUSION OF LAW

The criteria for service connection for SCC have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs) and reports of post-service medical treatment.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Merits Analysis

The Veteran alleges in-service exposure to herbicides caused his SCC.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

The Veteran was diagnosed with SCC in 2012, so the first prong of service connection is met.

The second prong, in-service incurrence, is also met.  VA presumes the Veteran was exposed to herbicides when he served in Vietnam, pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  

The appeal turns on the third prong - medical nexus.  Specifically, VA received a Notice of Disagreement in May 2014 in which the Veteran asserted his SCC is a "soft-tissue sarcoma," as VA defines that term in 38 C.F.R. § 3.309(e), and thus is entitled to presumptive service connection.  

Contrary to the Veteran's assertion, SCC is not a "soft-tissue sarcoma," as VA defines that term in 38 C.F.R. § 3.309(e).  SCC is not among listed among the examples VA has broadly defined as "soft-tissue sarcoma."  Moreover, nearly three years ago in the Federal Register, VA expressly found that there was "inadequate or insufficient evidence to determine an association" between SCC and herbicides for inclusion in 38 C.F.R. § 3.309(e).  79 FR 20308, 20312-20313 (April 11, 2014).  Therefore, the Veteran erred, and presumptive service connection is not warranted.

To the extent the Veteran's claim may be construed as one of direct service connection, no medical professional has suggested that the Veteran's SCC is directly related to his military service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disease such as SCC.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

Finally, VA has not examined the Veteran for his SCC claim.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  Here, the Veteran has failed the third prong, so examination is not required.

ORDER

Service connection for SCC due to herbicide exposure is denied.


REMAND

The Veteran, in a VA Form 9 received in March 2012, stated "my current medical doctor has diagnosed me with bilateral tinnitus and bilateral hearing loss and attributes the same to being caused by my duties during my military service."  VA does not have these records, so remand is warranted to attempt to obtain them before the Board decides the appeal.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the private treatment records the Veteran cited in his VA Form 9, which VA received in March 2012.
2. Then conduct any necessary additional development.  After, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for the Veteran to respond. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


